UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):September 18, 2007 SANGUI BIOTECH INTERNATIONAL, INC. (Exact Name of Registrant as Specified in Its Charter) Colorado (State or Other Jurisdiction of Incorporation) 000-21271 84-1330732 (Commission File Number)(IRS Employer Identification No.) Alfred-Herrhausen-Str. 44, 58455 Witten, Germany (Address of Principal Executive Offices) (Zip Code) 011-49-2302-915-204 (Registrant's Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communication pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communication pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01. Changes in Registrant’s Certifying Accountant. (a) On September 18, 2007, the Board of Directors of Sangui Biotech International, Inc. (“Company”) dismissed HJ & Associates, LLC (“HJ & Associates”) as the Company's independent auditors. HJ & Associates audited report of the financial statements for the years ended June 30, 2005 and 2004, included language expressing substantial doubt as to the Company's ability to continue as a going concern. The audit report contained no otheradverse opinion or disclaimer of opinion and was not qualified or modified as to uncertainty, audit scope or accounting principles.As such, inconnection with these audits of the fiscal years ended June 30, 2005 and 2004 and the subsequent interim period prior to such dismissal, there were (1) no disagreements with HJ & Associates on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements, if not resolved to the satisfaction of HJ & Associates, would have caused them to make reference thereto in their reports on the financial statements for such periods to the subject matter of the disagreement, and (2) there were no reportable events as that term is defined in Item 304(a)(1)(iv) of Regulation S-B. The change in independent accountants did not result from any dissatisfaction with the quality of professional services rendered by HJ &
